Citation Nr: 0400247	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
nonspecific urethritis.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied reopening the claim for service 
connection for nonspecific urinary infection.


FINDINGS OF FACT

1.  Service connection for residuals of a nonspecific urinary 
infection was denied by the RO in a July 1971 rating 
decision.  The veteran did not appeal the decision.  

2.  The evidence received since the July 1971 rating decision 
was not previously of record, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a genitourinary system disorder, and raises a 
reasonable possibility of substantiating the claim. 

3.  There is no competent evidence of a nexus between the 
post service findings of a genitourinary system disorder, to 
include a kidney stone and ureterolithiasis, and service.


CONCLUSIONS OF LAW

1.  The July 1971 rating decision, which denied service 
connection for residuals of a nonspecific urinary infection, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2003).

2.  The evidence received since the July 1971 rating 
decision, which denied service connection for residuals of a 
nonspecific urinary infection, is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).

3.  A genitourinary system disorder, to include a kidney 
stone and ureterolithiasis, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
petition to reopen the claim for service connection for a 
genitourinary system disorder, to include a kidney stone and 
ureterolithiasis, by means of the September 2002 letter, the 
October 2002 rating decision, the December 2002 statement of 
the case, and the July 2003 supplemental statement of the 
case.  Specifically, in the September 2002 letter, the RO 
stated that in order to substantiate his claim for a 
disability that had been previously considered, he needed to 
show that a disease or injury resulting in disability was 
incurred in or aggravated by service.  In the October 2002 
rating decision, the RO stated that while the service medical 
records showed that he had been treated for a nonspecific 
urinary infection, there were no permanent residuals or 
chronic disability shown following service and that the 
additional evidence did not show that the current disability 
was related to the infection in service.  Thus, the veteran 
was informed that the evidence needed to substantiate his 
claim was a nexus between the current disability and service.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
September 2002 letter, the RO informed the veteran that it 
would assist in obtaining records and documents to support 
his claim, but noted that he was responsible for ensuring 
that these records were received by VA.  The RO stated that 
if there were records that the veteran wanted it to obtain, 
he should provide the complete name and address of the 
sources of the information and that it would make reasonable 
efforts to obtain it.  In the July 2003 supplemental 
statement of the case, the RO informed the veteran that it 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  It 
told the veteran that as long as he adequately identified the 
records, that VA would assist in obtaining them.  The RO 
stated that it was responsible for obtaining medical records 
held by any federal department or agency that the veteran 
identified.  It further stated that it would obtain medical 
records from other health-care facilities as long as the 
veteran adequately identified the facilities, but noted that 
the veteran had the ultimate responsibility for obtaining 
those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, copies of the veteran's service medical 
records had been already associated with the file based on 
the veteran's 1971 claim for compensation.  Since the 
submission of the current claim, the RO wrote to two private 
hospitals and one private physician to obtain the medical 
records that the veteran had identified.  The medical records 
from these three sources have been obtained and are 
associated with the claims file.  The veteran had indicated 
that he had received treatment from the VA Outpatient Clinic 
in Corpus Christi, Texas, in 1975.  In the September 2002 
letter to the veteran, the RO informed the veteran that that 
facility stated that it had no records related to treatment 
for the veteran.  The veteran has not stated that there are 
additional records out there that are relevant to his claim, 
and in fact has stated he has nothing else to submit to 
support his claim.  Thus, the Board finds that the veteran 
has not identified any additional records that VA needs to 
assist in obtaining.

The Board notes that the veteran has not been provided with a 
VA examination in connection with his claim; however, it 
finds that VA was not under an obligation to provide one.  
Specifically, under the new law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disability may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has current diagnoses of a kidney stone and 
ureterolithiasis, he has not brought forth any evidence 
suggestive of a causal connection between the current 
disabilities and service.  The RO informed him that he would 
need medical evidence of a relationship between the current 
disability and service, and the veteran has not provided such 
evidence.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service medical records show that in March 1971, the veteran 
complained of an uncomfortable itching sensation with his 
penis.  He was seen later that month with the same complaint.  
A urinalysis was done both times and again in April and June 
1971.  A May 1971 report of medical examination shows that 
clinical evaluation of the genitourinary system was normal.  
In June 1971, the examiner entered a diagnosis of nonspecific 
urethritis.

In June 1971, the veteran submitted a claim for compensation 
for nonspecific urethritis "venereal disease."  In July 
1971, the RO denied service connection for nonspecific 
urinary infection.  It stated that the veteran had been seen 
shortly prior to his separation from service for a 
nonspecific urinary infection and that it determined that 
such was an acute condition with no residuals anticipated.  
In August 1971, the RO informed the veteran that while the 
service medical records showed he had been treated for a 
nonspecific urinary infection, at the time of his last 
examination, no residuals had been shown.

In August 2002, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating 
that he was seeking compensation for kidney and penile 
problems and urinary infections.

An August 1996 private medical record shows that the veteran 
sustained a fracture in the tunica of the left cavernosa at 
the base of the penis, as well as the tunica spongiosa.  The 
record indicated that the veteran stated that he sustained 
this injury while having sexual intercourse.

A November 1996 private medical record shows that an 
intravenous pyelogram revealed a suspicion of a "true renal 
calculus."  A November 1996 private medical record shows 
that the veteran complained of back pain with no relief.  The 
veteran stated that it was in the left flank and radiated to 
around to the front.  He denied ever having had this type of 
pain before.  He noted that his back pain started after an 
industrial accident.  A diagnosis of probable left 
ureterolithiasis was entered.

August 2002 private medical records show that the veteran was 
diagnosed with a kidney stone.  

III.  Criteria

A.  New and material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

At the time of the July 1971 rating decision, which denied 
service connection for nonspecific urinary infection, the 
evidence of record consisted of the service medical records 
and the veteran's application for compensation benefits.  The 
RO noted that while the veteran had been treated for a 
nonspecific urinary infection in service, he had not brought 
forth evidence of a chronic disorder during service or at the 
time of his claim for compensation benefits.  Thus, the RO 
determined that the veteran had not brought forth competent 
evidence of a disability due to disease or injury in service 
and denied the claim.  The veteran was notified of the denial 
in an August 1971 letter, and did not appeal the decision 
within one year.  Thus, that decision is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for a genitourinary system 
disorder.  Specifically, the veteran has brought forth 
competent evidence of a current genitourinary system 
disorder, which has been diagnosed as a kidney stone and 
ureterolithiasis, which was the basis for the denial at the 
time of the July 1971 rating decision.  

The Board notes that the RO did not reopen the claim for 
service connection for a genitourinary system disorder; 
however, the Board does not find that the veteran is 
prejudiced by the Board adjudicating the claim on the merits.  
The veteran has argued the merits of his claim throughout the 
appeal period.  Additionally, he has been provided with the 
evidence necessary to substantiate his claim for service 
connection for a genitourinary system disorder by being told 
that the evidence needed would be competent evidence of a 
nexus between the current disorder and service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for a genitourinary system 
disorder.  The service medical records show that the veteran 
complained of itchiness on his penis.  He was diagnosed with 
nonspecific urethritis.  The first showing of any post 
service genitourinary system disorder is 1996, when he was 
diagnosed with ureterolithiasis.  Such diagnosis is shown 
approximately 25 years following the veteran's discharge from 
service.  No medical professional has attributed that 
diagnosis or the post service genitourinary symptoms to the 
inservice finding of nonspecific urethritis.  In August 2002, 
the veteran was diagnosed with a kidney stone.  Such 
diagnosis is shown approximately 30 years following the 
veteran's service, and no medical professional has attributed 
the finding of a kidney stone to the diagnosis of nonspecific 
urethritis in service.  The Board notes that the veteran's 
complaint in service addressed itchiness on his penis.  It 
did not indicate that the veteran had an internal 
genitourinary disorder.  The post service diagnoses address 
an internal problem, which would not indicate a relationship 
between the post service diagnoses of a kidney stone and 
ureterolithiasis and service.  Regardless, based on the facts 
in this case, a relationship would need to be established by 
a medical professional between the post service genitourinary 
system disorder and service.  As stated above, no 
relationship has been established by competent evidence.

The Board notes that the medical records associated with the 
claims file show that the veteran sustained a fracture to his 
penis in 1996.  It is clear from the medical evidence that 
addresses the fracture that such incident occurred then, as 
opposed to being the result of the inservice finding of 
nonspecific urethritis.  Notwithstanding, no medical 
professional has attributed the post service penile fracture 
to the veteran's inservice diagnosis of nonspecific 
urethritis.  

Additionally, supporting the Board's determination that 
service connection is not warranted for a genitourinary 
disorder is that the veteran has not brought forth any 
evidence of continuity of symptomatology between his 
discharge from service and 1996, when he was shown to have 
ureterolithiasis.  As stated above, this is a gap of 25 
years.  Thus, the veteran has not brought forth evidence of 
continuity of symptomatology, nor has he brought forth 
competent evidence of a nexus between the current 
genitourinary system disorder and service.  

While the veteran has attributed his current genitourinary 
system symptoms to service, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for a genitourinary system disorder, to include a 
kidney stone and ureterolithiasis, cannot be granted because 
he has not brought forth competent evidence of a nexus 
between the current genitourinary system disorder, to include 
evidence of continuity of symptomatology.  Accordingly, for 
the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a genitourinary system disorder, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for a genitourinary system disorder, to 
include a kidney stone and ureterolithiasis, is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



